UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 10, 2015 NATHAN’S FAMOUS, INC. (Exact name of registrant as specified in its charter) Delaware 1-35962 11-3166443 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One Jericho Plaza, Jericho, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (516) 338-8500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On September 10, 2015, Nathan’s Famous, Inc. (the “Company”) held its annual meeting of stockholders.At the annual meeting, stockholders of the Company voted on the matters set forth below.Each outstanding common share as of the record date was entitled to one vote on the proposals voted on at the meeting. 1. The proposal to elect eight directors was approved based upon the following votes: Name For Withheld Broker Non-Votes Robert J. Eide Eric Gatoff Brian S. Genson Barry Leistner Howard M. Lorber Wayne Norbitz A.F. Petrocelli Charles Raich 2. The proposal to ratify the appointment of Grant Thornton LLP as the Company’s auditors for fiscal 2016 was approved based on the following votes: For Against Abstain Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 10, 2015 NATHAN’S FAMOUS, INC. By: /s/ Ronald DeVos Name: Ronald DeVos Title: Vice President Finance and Chief Financial Officer (Principal Financial Officer and Accounting Officer)
